Citation Nr: 0713282	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 28, 
1993, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the ROs in St. Petersburg, 
Florida and Newark, New Jersey.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his March and November 2005 substantive appeals (both onVA 
Form 9), the veteran requested a videoconference hearing.  
His representative also more recently reiterated this request 
in an April 2007 statement.  So a videoconference hearing 
must be scheduled before deciding this appeal.  38 C.F.R. 
§ 20.700 (2006).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a 
Veterans Law Judge of the Board.  
Notify the veteran of the date, time 
and location of his hearing.  Put a 
copy of this letter in his claims file.  
If, for whatever reason, he changes his 
mind and elects not to have a hearing, 
or fails to report for his hearing on 
the date scheduled, then also document 
this in his claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



